In a proceeding to enforce the spousal maintenance provision of a judgment of divorce dated November 19, 1998, the appeal is from an order of the Family Court, Westchester County (DiFore, J.), entered September 17, 1999, which denied the objections of the former husband to an order of the same court (Hochberg, H.E.), entered July 14, 1999, inter alia, directing him to pay the former wife lifetime spousal support of $500 per month.
Ordered that the order is affirmed, without costs or disbursements.
Based upon a fair interpretation of the judgment of divorce, the Family Court did not err in denying the appellant’s objections to the order of the Hearing Examiner. The appellant’s remaining contention is without merit. Bracken, J. P., Altman, Friedmann and Krausman, JJ., concur.